Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-540
                        Lower Tribunal No. 20-5330
                           ________________


                             Cecille Lamoutte,
                                Appellant,

                                     vs.

                        Agueybana Ruiz Paneque,
                               Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Maria Espinosa Dennis, Judge.

     AV Professional Association, and Alba Varela, for appellant.

     Law Offices of Diane M. Trainor, and Diane M. Trainor and Devon M.
Quijano, for appellee.


Before FERNANDEZ, C.J., and EMAS and SCALES, JJ.

     PER CURIAM.
      Affirmed. See DeStefanis v. Tan, 231 So. 3d 537, 539 (Fla. 3d DCA

2017) (“An order denying a motion to dismiss based on forum non

conveniens is reviewed for an abuse of discretion.”); Eggers v. Eggers, 776

So. 2d 1096, 1098 (Fla. 5th DCA 2001) (“Under the forum non conveniens

statute, a plaintiff’s forum selection is presumptively correct and the burden

is on the defendant to show either substantial inconvenience or that undue

expense requires change for the convenience of the parties or witnesses.

This court has instructed that when a forum non conveniens challenge is

raised, it is incumbent upon the parties to submit affidavits or other evidence

that will shed necessary light on the issue of the convenience of the parties

and witnesses and the interest of justice.”) (citations omitted).




                                       2